Citation Nr: 0800766	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left lower extremity 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1980 to September 1984, May 1, 1992 to May 9, 1992 
and September 1994 to April 1997.  Service with the 
California National Guard is also indicated by the record.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which, in part, denied service 
connection for a left leg bump.  The Oakland RO has original 
jurisdiction over the veteran's claim.

The veteran was scheduled to appear at the Oakland RO to have 
a personal hearing with a Veterans Law Judge.  The veteran 
failed to appear for said hearing, and he has not since asked 
for such to be rescheduled.  Accordingly, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

In March 2007 the Board remanded this case for further 
procedural and evidentiary development.  A supplemental 
statement of the case was issued in August 2007 by the VA 
Appeals Management Center (AMC), which continued the denial 
of the claim.  The case is once again before the Board. 


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a nexus exists between the veteran's currently diagnosed 
osteoarthritis of the left knee and his military service.


CONCLUSION OF LAW

An left lower extremity disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for left 
lower extremity disability.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 
Stegall concerns

In March 2007, the Board remanded the case to the AMC in 
order to obtain additional service medical and personnel 
records and to inform the veteran that he could submit any 
lay evidence or medical evidence he might have pertaining to 
his claim.  The AMC was then to readjudicate the claim.  

The record reveals that the veteran was sent a notice letter 
requesting he send any additional evidence he might possess 
in April 2007.  Copies of the veteran' service personnel 
records were also obtained in April 2007.  The identified 
records have been associated with the claims folder.  The AMC 
readjudicated the claim via the August 2007 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a series of letters 
from the RO dated April 21, 2003, September 25, 2003 and an 
April 9, 2007 letter from the AMC.  Each letter included a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors, hospitals, or 
current or former employers." Furthermore, the April 2003 
VCAA notice letter included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The September 2003 letter further emphasized:  "You must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that a March 20, 2006 letter from the RO 
specifically requested of the veteran: "If you have any 
information or evidence that you have not previously told us 
about or given to us . . . please tell us or give us that 
evidence now."  Furthermore, the April 2007 VCAA letter 
stated: "If you wish to submit information that is relevant 
to your appeal, you may include the information on the 
enclosed VA Form 21-4138, Statement in Support of Claim, or 
submit the information on a separate sheet of paper."  
"Please submit any additional evidence to help substantiate 
your appeal."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 and April 2007 
letters which detailed the evidence considered in determining 
a disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 and April 2007 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical and personnel records and his VA outpatient medical 
records.  

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim, and that a medical opinion regarding the etiology of 
the claimed disability has not been obtained.  However, for 
reasons explained immediately below, such an examination and 
medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  

As will be discussed below, there is already medical evidence 
that the veteran currently has osteoarthritis of the left 
knee.  The record is missing critical evidence of that an 
event, injury, or disease occurred in service, McLendon 
element (2), and the veteran's claim is being denied on that 
basis.  The outcome of this case thus hinges on matters other 
than those which are amenable to VA examination and medical 
opinion.  Specifically, resolutions of the claims of 
entitlement to service connection hinge directly or 
indirectly upon whether the veteran was the victim suffered 
an in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the veteran's 
service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service. The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  His 
failure to appear for a scheduled hearing with a Veterans Law 
Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal, as detailed in the Introduction.  
See 38 C.F.R. § 20.704(d) (2007).  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service. 38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

The veteran contends that he received an in-service injury in 
September 2001 while stationed in Kuwait.  See his January 
2004 notice of disagreement.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record includes a July 2003 x-ray report 
documenting osteoarthritis of the left knee.  Consequently, 
Hickson element (1) has been met. 

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease. 

Concerning in-service injury, as stated above, the veteran 
contends he injured his left knee while stationed in Kuwait 
on September 11, 2001.  The veteran has not contended that he 
has suffered a left knee injury during any other period of 
his military service, either while on active duty or periods 
of active duty for training with the California National 
Guard. 

After reviewing the veteran's service medical records, the 
Board can find no evidence that the veteran has ever suffered 
a left knee injury while in service. 
Moreover, the Board can find no objective evidence that the 
veteran served in Kuwait in September 2001.

As was noted in the Introduction, the Board previously 
remanded the veteran's claim in order to gather service 
personnel records verifying the veteran's claimed deployment 
to Kuwait.  While the record contains pre-deployment service 
medical records from April 2001 to July 2001, there is no 
evidence in the veteran's service personnel records or 
service medical records that indicate that the veteran was 
actually recalled to active duty and deployed to Kuwait.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  For reasons stated immediately below, the Board 
finds the veteran's account of an in-service injury to be 
unbelievable.  

As stated above, the Board remanded the veteran's claim in 
March 2007 in order to confirm the dates and locations of the 
veteran's active military service.  On April 18, 2007 the AMC 
received a complete copy of the veteran's service personnel 
records.  The records do not indicate that the veteran was 
ever stationed in Kuwait.  Moreover, aside from the veteran's 
own statements, there is no indication the veteran was 
actually serving on active duty on September 11, 2001.  

The Board has considered the possibility that such service 
records are missing.  However, the record indicates that the 
RO attempted to locate the veteran's service records in March 
2003 and the AMC made two separate requests in March 2007.  
Given the thorough efforts put forth by the RO and the AMC to 
obtain the veteran's records, the Board finds it highly 
unlikely that such records are missing, and much more likely 
that the records simply do not exist.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile]. 

In weighing the credibility of the evidence, the Board notes 
that the veteran has been less than consistent when asked to 
specify the circumstances surrounding his injury.  For 
example, in the initial January 2003 claim, the veteran 
indicated that he was not stationed in the Persian Gulf after 
August 1990 and that his left knee injury occurred on August 
25, 2001.  These facts are at odds with his January 2004 
notice of disagreement wherein the veteran vividly describes 
a left knee injury occurring in Al Jaber, Kuwait on September 
11, 2001.  

In addition, the Board has noted that the veteran has a 
recent history of being less than truthful when seeking 
personal gain.  In particular, the veteran's service in the 
California Army National Guard was terminated due to fraud 
and misrepresentation in February 2003, less than one month 
after he filed this claim for VA benefits.  Specifically, the 
record reflects that prior to appearing before a board for a 
promotion to warrant officer, the veteran forged portions of 
his service personnel records and displayed badges indicating 
he successfully completed Airborne school and training as a 
Army Ranger.  When confronted about his missing training 
certificates, altered documents and his authorization to wear 
such badges, the veteran reported to his superior officers 
that his training certificates had been "lost."  When the 
veteran eventually confessed to altering official military 
documents and wearing unauthorized insignia he was brought up 
on disciplinary charges based on "acts or patterns of 
misconduct."  See Report of Separation and Record of 
Service, NGB Form 22E.  

The veteran's current appeal involves a situation which is 
very similar to his failed attempt to seek promotion in the 
California National Guard, in that the veteran is seeking an 
advantage based upon his own report of his service, which is 
not corroborated by the official records.  The Board rejects 
the veteran's report of service in Kuwait, and therefore an 
injury sustained in Kuwait, as being unbelievable.  Cf. 
Samuels v. West, 11 Vet. App. 433, 436 (1999) [where a 
claimant sought service connection for post- traumatic stress 
disorder, based upon multiple stressors occurring during 
"combat" in Vietnam, and the record clearly showed he had 
never served in Vietnam, no presumption of credibility 
attached to his statements of his in-service claimed 
stressors].  [Here, unlike in Samuels, there is no 
presumption of credibility.]  

Aside from the veteran's own statements made in conjunction 
with a claim for monetary benefits, there is no evidence of 
record indicating that the veteran served in Kuwait or served 
on active duty in September 2001.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]..  In this case the Board places 
greater weight on the utterly negative service medical 
records and service personnel records than it does on the 
veteran's recent statements.  

In short, the Board concludes that no left knee injury 
occurred in service.  

With respect to in-service disease, the veteran's service 
medical records do not indicate that he had arthritis in 
service.  With respect to the one year presumptive period 
found in 38 C.F.R. § 3.309(a), it appears that arthritis was 
initially diagnosed in late 2001.  The veteran left military 
service in April 1997, so this is well after the one year 
presumptive period.  To the extent that the veteran contends 
that he served on active duty in 2001, as has been discussed 
in detail above the Board finds such statements to be lacking 
in credibility and probative value.   

Consequently, Hickson element (2) has not been met, and the 
veteran's left lower extremity claim fails on this basis 
alone.

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking.  Indeed, the evidence of record does not 
include any medical statement attempting to link the 
veteran's currently diagnosed arthritis of the left knee to 
his military service.  

To the extent that the veteran and his representative contend 
that a medical relationship exists between his left knee 
condition and service, any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis as well. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a left lower extremity disability, as Hickson elements (2) 
and (3) have not been met.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a left lower extremity 
disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


